Citation Nr: 9906421	
Decision Date: 03/09/99    Archive Date: 03/18/99

DOCKET NO.  93-20 164	)	DATE
	)
	)

On appeal from the 
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Entitlement to an increased evaluation for anxiety 
reaction with reactive depression, currently evaluated as 50 
percent disabling. 

2.  Entitlement to an effective date prior to March 4, 1996, 
for a 50 percent evaluation for anxiety reaction with 
reactive depression.

3.  Entitlement to a total rating based upon individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Michelle E. Jensen, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from rating decisions rendered since 
October 1991 by the Department of Veterans Affairs (VA) 
Regional Office in Cleveland, Ohio (RO), which increased the 
30 percent evaluation previously in effect for anxiety 
reaction with reactive depression to 50 percent, effective 
March 4, 1996.  The veteran, who had active service from 
December 1960 to November 1962, appealed those decisions to 
the BVA, and the case was referred to the Board.
 
In February 1995, the Board remanded the case for more recent 
treatment records and a VA psychiatric examination.  
Following the completion of this development, the case was 
returned to the Board and, in November 1996, the Board denied 
an evaluation in excess of 50 percent for anxiety reaction 
with reactive depression.  In addition, the Board referred 
two issues to the RO for appropriate action.  These issues 
included entitlement to an effective date prior to March 4, 
1996, for the assignment of a 50 percent evaluation for 
anxiety reaction with reaction depression and entitlement to 
a total rating based upon individual unemployability.

The veteran appealed the Board's decision to the United 
States Court of Veterans Appeals (Court) and the appellant 
filed a motion to vacate the Board's November 1996 decision 
and to remand the claim for an increased evaluation for the 
service-connected anxiety with reactive depression.  In 
addition, the motion argued that the Board should be directed 
to adjudicate the two issues that were referred to the RO, to 
include entitlement to an effective date prior to March 4, 
1996, for a 50 percent evaluation for the service-connected 
anxiety disorder and entitlement to a total disability rating 
due to individual unemployability.  Thereafter, the Secretary 
filed a response to the appellant's motion stating that he 
did not oppose a remand and also agreed with the appellant 
that a remand was warranted as to the issues reasonably 
raised to the Board.  

In an Order, [redacted], the Court agreed that a remand was warranted 
and, thereby, vacated the Board's November 1996 decision and 
remanded the case to the Board for further development and 
adjudication.  In so doing, the Court noted that there was no 
need to specifically order the Board to address the 
deficiencies asserted by the parties.  Fletcher v. Derwinski, 
1 Vet. App. 394, 397 (1991) ("A remand is meant to entail a 
critical examination of the justification for the decision.  
The Court expects that the BVA will reexamine the evidence of 
record, seek any other evidence the Board feels is necessary, 
and issue a timely, well-supported decision in this case.").  
Pursuant to this order, the case was returned to the Board.


REMAND

In the joint motion for remand, it was noted that the 
regulations for rating mental disorders were amended, 
effective November 7, 1996, subsequent to the BVA decision in 
this case.  The Board notes that by regulatory amendment 
effective November 7, 1996, substantive changes were made to 
the schedular criteria for evaluating psychiatric 
disabilities,  61 Fed. Reg. 52,695 (1996), and the new rating 
criteria have been codified at 38 C.F.R. § 4.130 (1998).  
Where the law or regulations change while a case is pending, 
the version most favorable to the claimant applies, absent 
congressional intent to the contrary.  Karnas v. Derwinski, 1 
Vet.App. 308, 312-313 (1991).  

As the RO has not had the opportunity of initially 
adjudicating the propriety of the 50 percent evaluation for 
the veteran's service-connected anxiety disorder under these 
new regulations, a remand is warranted.  In addition, given 
the time that has now passed since the most recent 
psychiatric examination of record, a new psychiatric 
examination should be afforded the veteran.  Moreover, any 
pertinent medical records since the time of the last 
examination in October 1995 should be obtained and associated 
with the claims file.  Furthermore, the Board notes that as 
the veteran's claim for a total disability rating based on 
individual unemployability is inextricably intertwined with 
the aforementioned issue, consideration of this issue is 
deferred.

In addition, a review of the claims folder indicates that a 
May 1996 rating decision increased the veteran's evaluation 
for anxiety reaction with reactive depression to 50 percent 
and assigned an effective date of March 4, 1996.  A 
Supplemental Statement of the Case issued later that month 
informed the veteran that the rating for his service-
connected anxiety disorder was increased to 50 percent 
effective March 4, 1996.  A statement from the veteran which 
disagreed with the effective date of the 50 percent rating 
was received by the RO in July 1996.  The Board notes that 
this statement could be construed as a Notice of Disagreement 
with the effective date of the rating.  However, it could be 
prejudicial for the Board to decide this question sua sponte.  
Marsh v. West, No. 98-634 (U.S. Vet. App. Oct. 5, 1998).  

Accordingly, the Board finds that this issue should be 
remanded in order for the RO to determine in the first 
instance whether the veteran filed a timely Notice of 
Disagreement with the May 1996 rating decision that provided 
an effective date of March 4, 1996, for a 50 percent 
evaluation for the veteran's service-connected anxiety 
disorder.  If it is determined that the veteran did file a 
timely Notice of Disagreement, then he should be provided a 
Statement of the Case that sets forth the appropriate law and 
regulations regarding effective dates and the reasons 
underlying the denial of the benefit sought.  If it is 
determined that he did not submit a timely Notice of 
Disagreement, then the veteran should be notified of that 
determination and informed of his appellate rights.   

Accordingly, for the reasons stated above, this case is 
REMANDED for the following actions:  

1.  The RO should determine whether the 
July 1996 statement from the veteran 
constitutes a timely Notice of 
Disagreement with the May 1996 assignment 
of an effective date of March 4, 1996, 
for a 50 percent evaluation for the 
veteran's service-connected anxiety 
disorder.  If so, then the RO should 
issue a Statement of the Case to the 
veteran and his representative which sets 
forth the appropriate law and regulations 
regarding effective dates and the reasons 
for denying an earlier effective date for 
the 50 percent evaluation.  The veteran 
must be informed of the time limit for 
perfecting his appeal.  If it is found 
that a timely Notice of Disagreement was 
not filed, the RO must inform the veteran 
of that determination and his appellate 
rights.  

2.  The RO should request that the 
veteran provide the names and addresses 
of any medical providers who have treated 
the veteran for a psychiatric disorder 
since his last VA psychiatric examination 
in October 1995.  Following the receipt 
of any necessary release forms, the RO 
should obtain all records not currently 
contained in the claims folder.  All 
additional records received should be 
associated with the claims folder.

3.  Whether or not a response is received 
from the veteran regarding the existence 
of additional medical records, the RO 
should arrange for a psychiatric 
examination of the veteran to determine 
the nature, extent and correct diagnoses 
of all psychiatric disorders, to include 
anxiety reaction with reactive depression 
and schizotypal personality disorder.  
Their relationship to one another should 
be discussed by the examiner.  Any and 
all indicated evaluations, studies and 
tests are to be performed.  The examiner 
must comment on the nature and extent of 
any occupational and social impairment, 
to include any evidence of reduced 
reliability or productivity due solely to 
the veteran's service-connected 
psychiatric disorder, currently 
classified as anxiety reaction with 
reactive depression. 

The examiner must assign a Global 
Assessment of Functioning score 
attributable solely to anxiety reaction 
with reactive depression (without regard 
to any separate and distinct psychiatric 
disease that might exist for which 
service connection is not in effect) and 
define what the assigned score 
represents.  Any and all opinions 
expressed must be accompanied by a 
complete rationale.  The claims file and 
a copy of this REMAND must be made 
available to, and be reviewed by, the 
examiner in conjunction with the 
examination.

4.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND.  If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.  

5.  Following the completion of this 
action, the RO should readjudicate the 
veteran's claims of entitlement to an 
increased evaluation for anxiety reaction 
with reactive depression and entitlement 
to a total disability rating based on 
individual unemployability; this should 
be based on all pertinent evidence of 
record and should take into account both 
the new criteria for rating psychiatric 
disabilities effective November 7, 1996, 
as well as their predecessors. 

If any decision remains adverse to the veteran, he and his 
representative should be provided with an appropriate 
supplemental statement of the case and an opportunity to 
respond thereto.  The case should then be returned to the 
Board for further appellate consideration.  



		
	JOHN R. PAGANO 
	Acting Member, Board of Veterans' Appeals


 Department of Veterans Affairs

